 



Exhibit 10.1

FLOWSERVE CORPORATION

LIMITED WAIVER AND THIRD AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT

               This LIMITED WAIVER AND THIRD AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT (this “Third Amendment”) is dated as of March 15, 2005
and entered into by and among Flowserve Corporation, a New York corporation (the
“Company”), Flowserve France SAS (the “Subsidiary Borrower”), the Guarantors of
the Company listed on the signature pages hereof (only for the purposes of
Section 6), the financial institutions executing the Consent of Lender (the
“Consent”) in the form of Exhibit A annexed hereto (each individually a “Lender”
and collectively the “Lenders”), and Bank of America, N.A., a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and is made with reference to that certain First
Amended and Restated Credit Agreement dated as of May 2, 2002, as amended by
that certain First Amendment to First Amended and Restated Credit Agreement
dated as of June 30, 2003 and that certain Second Amendment to First Amended and
Restated Credit Agreement dated as of June 24, 2004 (as so amended, the “Credit
Agreement”), each by and among the Company, the Subsidiary Borrower, the
Guarantors, the Lenders party thereto, the Administrative Agent and Credit
Suisse First Boston, as syndication agent. Capitalized terms used herein without
definition shall have the same meanings as set forth in the Credit Agreement.

RECITALS

               WHEREAS, pursuant to Sections 5.04(a) and 5.04(c) of the Credit
Agreement the Company is required to deliver the audited financial statements,
opinion and the accountants’ certificate referred to therein within 100 days
after the end of each fiscal year;

               WHEREAS, the Company has requested that the Required Lenders
waive compliance with such requirements under Sections 5.04(a) and 5.04(c) of
the Credit Agreement with respect to the fiscal year ended December 31, 2004
until September 30, 2005 and any consequences resulting from such noncompliance
during such period;

               WHEREAS, the Company and the Lenders desire to amend the Credit
Agreement to (i) permit the Company to redeem, repurchase or otherwise acquire
for consideration the Subordinated Notes, and (ii) amend the defined term New
Subordinated Debt to include new senior unsecured debt;

               NOW, THEREFORE, in consideration of the premises and the
agreements, provisions and covenants herein contained, the parties hereto agree
as follows:

1



--------------------------------------------------------------------------------



 



Section 1. AMENDMENTS TO CREDIT AGREEMENT

     A. Amendments to Definitions

     1. The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

     “‘Consolidated EBITDA’ shall mean, for any period, Consolidated Net Income
for such period, plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any extraordinary losses or extraordinary non-cash charges for such period,
(v) the amount of premium payments made by Company or its Subsidiaries
associated with the repurchase or prepayment of the Subordinated Notes from the
proceeds of the Fall 2001 Equity Issuance and the amount of such premium
payments and unamortized fees associated with any further repurchase or
prepayment of the Subordinated Notes to the extent such repurchase or prepayment
is permitted hereunder, (vi) integration and restructuring charges in connection
with the IDP Transactions and taken with respect to periods ended on or prior to
December 31, 2001, (vii) integration and restructuring charges in connection
with the Acquisition and taken with respect to periods ended on or prior to
June 30, 2004, in an aggregate amount not to exceed $40,000,000, and
(viii) restructuring and integration charges taken with respect to periods
beginning on July 1, 2003 and ended on or prior to December 31, 2004, in an
aggregate amount not to exceed $15,000,000, and minus (b) without duplication
and to the extent included in determining such Consolidated Net Income, any
extraordinary gains for such period, all determined on a consolidated basis in
accordance with GAAP; provided that in the case of the Company, Consolidated
EBITDA shall be determined with reference to Schedule 1.01(d).”

     2. The definition of “Consolidated Interest Expense” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

          “‘Consolidated Interest Expense’ shall mean, for any period, for the
Company and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) all interest, premium payments, fees, charges and related
expenses payable by the Company and its Subsidiaries in connection with borrowed
money (including capitalized interest) (other than premium payments associated
with the repurchase or prepayment of the Subordinated Notes from proceeds of the
Fall 2001 Equity Issuance and premium payments and unamortized fees associated
with any further repurchase or prepayment of the Subordinated Notes to the
extent such repurchase or prepayment is permitted hereunder) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP and payable in cash, (b) the portion of rent
payable by the Company and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP and payable
in cash and (c) all fees, discounts, premiums, expenses or similar amounts
incurred by the Company or any of its Subsidiaries in connection with the
Receivables Program for such period, including purchase discounts

2



--------------------------------------------------------------------------------



 



(net of any loss reserves), purchase premiums, operating expense fees,
structuring fees, collection agent fees, unutilized purchase limit fees and
other similar fees and expenses.”

     3. The definition of “New Subordinated Debt” in Section 1.01 of the Credit
Agreement is hereby amended by deleting it in its entirety and substituting
therefor the following defined term:

          “‘New Unsecured Debt’ means Indebtedness having the following
characteristics: (i) the issuer shall be the Company and/or FFBV and such
Indebtedness may be guaranteed by one or more of the Guarantors only, (ii) such
Indebtedness shall be unsecured, (iii) if such Indebtedness is subordinated,
such Indebtedness shall be subordinated in right of payment to the Obligations
in a manner reasonably acceptable to the Administrative Agent, (iv) such
Indebtedness shall not have any scheduled payment of principal, scheduled
prepayment, scheduled mandatory redemption or sinking fund payment prior to
December 31, 2009, (v) the Net Cash Proceeds of such Indebtedness shall be
applied as required by Section 2.13(e), (vi) such Indebtedness shall not contain
any provision prohibiting the creation or assumption of any Lien on any of the
properties or assets of Company or its Subsidiaries, whether then owned or
thereafter acquired, or prohibiting guaranties by Company or any of its
Subsidiaries to secure payment of the Obligations or any agreement renewing,
refinancing or extending the Obligations or this Agreement, (vii) the Company
shall be in compliance with Sections 6.11, 6.12 and 6.13 on a pro forma basis
after giving effect to the incurrence of such Indebtedness, (viii) other terms
and conditions shall be no less favorable to the Company or its Subsidiaries or
the Lenders in any material respect than the terms and conditions applicable to
the Subordinated Notes, and (ix) such Indebtedness shall be issued pursuant to
documentation reasonably satisfactory to the Administrative Agent.”

     4. The definition of “Total Debt” in Section 1.01 of the Credit Agreement
is hereby amended deleting it in its entirety and substituting therefor the
following defined term:

          “‘Total Debt’ shall mean, at any time, the total consolidated
Indebtedness of the Company and the Subsidiaries at such time (excluding
(a) Indebtedness under Section 6.01(k), and (b) Indebtedness of the type
described in clause (i) of the definition of such term and under
Section 6.01(l), except in each case to the extent of any unreimbursed drawings
or payments thereunder).”

     B. Amendments to Article II – The Credits.

     1. Section 2.13(e) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“(e) Subject to paragraph (k) below, in the event that any Loan Party or any
subsidiary of a Loan Party shall receive Net Cash Proceeds from (i) the issuance
or other disposition of Indebtedness for money borrowed of any Loan Party or any
subsidiary of a Loan Party (other than Indebtedness for money borrowed permitted
pursuant to Section 6.01; provided that Net Cash Proceeds from the issuance of
any New Unsecured Debt shall be applied to redeem, repurchase, prepay or
otherwise acquire for consideration the Subordinated Notes

3



--------------------------------------------------------------------------------



 



(including any premium payments) and any remaining Net Cash Proceeds shall be
applied to prepay Term Loans in accordance with Section 2.13(h) ) or (ii) the
establishment of the Receivables Program or any subsequent increase thereto, the
Borrowers shall, substantially simultaneously with (and in any event not later
than the fifth Business Day next following) the receipt of such Net Cash
Proceeds by a Loan Party or a subsidiary, apply an amount equal to 100% of such
Net Cash Proceeds to prepay outstanding Term Loans in accordance with
Section 2.13(h).”

     C. Amendments to Article VI -Negative Covenants

     1. Section 6.01(o) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

     “(o) Indebtedness constituting New Unsecured Debt in an aggregate principal
amount not to exceed $325,000,000 or its Dollar Equivalent; and”

     2. Section 6.08 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“Engage at any time in any business or business activity other than the business
currently conducted by the Company and the Subsidiaries and business activities
reasonably incidental thereto, including any activities permitted hereunder,
which, in the case of Finsub, shall be limited solely to performing its
obligations under the Receivables Program Documentation and, in the case of
FFBV, shall be limited solely to performing its obligations under the
Subordinated Note Documents and the Loan Documents and any document pursuant to
which the New Unsecured Debt is issued; provided, however, Company shall be
entitled to create a wholly-owned subsidiary engaged solely in the business of
providing the insurance coverage required under Section 5.02 hereof solely to
the Company and the Subsidiaries, so long as such subsidiary is adequately
capitalized to satisfy the requirements of Section 5.02 and investments therein
do not exceed $1,000,000 in the aggregate (a “Captive Insurance Company”).”

     3. Section 6.09(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

     “(b) (i) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of interest as and
when due (to the extent not prohibited by applicable subordination provisions),
in respect of, or pay, or offer or commit to pay, or directly or indirectly
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any subordinated Indebtedness (except the
redemption, repurchase or prepayment of the Subordinated Notes with the proceeds
of the issuance of New Unsecured Debt), or (ii) pay in cash any amount in
respect of any Indebtedness or preferred equity interests that may at the
obligor’s option be paid in kind or in other securities; provided that the
Borrower was permitted to repurchase and/or prepay the Subordinated Notes to the
extent provided in the final proviso of Section 2.13(c) of the Original Credit
Agreement.”

4



--------------------------------------------------------------------------------



 



Section 2. WAIVER OF CERTAIN FINANCIAL REPORTING COVENANTS

          A. Subject to the terms and conditions set forth herein and in
reliance on the representations and warranties of the Company herein contained,
the Lenders hereby waive any Default or Event of Default arising from any
incorrect representation under the last sentence of Section 3.16 of the Credit
Agreement on the First Amended and Restated Credit Agreement Closing Date.

          B. Subject to the terms and conditions set forth herein and in
reliance on the representations and warranties of the Company herein contained,
the Lenders hereby temporarily waive (i) compliance with the requirement under
Sections 5.04(a) and (c) of the Credit Agreement that the financial statements
for the fiscal year ending December 31, 2004 delivered pursuant to
Section 5.04(a) of the Credit Agreement are audited and accompanied by an
opinion of an independent public accountant and a certificate of such accountant
certifying matters set forth in Section 5.04(c) of the Credit Agreement,
(ii) any consequences or further affirmative obligations of the Company under
the Credit Agreement resulting from such noncompliance, and (iii) any Default or
Event of Default arising from an event of default under any agreement or
instrument evidencing or governing Material Indebtedness of the Company or any
Subsidiary arising from the failure to provide similar financial information (or
opinions or certifications thereof) or annual or quarterly public filings during
or for the fiscal year ending December 31, 2004 or for the first three fiscal
quarters of the fiscal year ending December 31, 2005; in each case, during the
period from the Third Amendment Effective Date (as defined in Section 3) through
and including the earlier to occur of (a) the date of delivery of audited
financial statements for the fiscal year ending December 31, 2004 and
accompanying accountant’s opinion and certificate in accordance with
Sections 5.04(a) and (c) of the Credit Agreement to the Lenders, and
(b) September 30, 2005; provided, however, all waivers and accommodations made
to the Company in this Section 2B shall be rescinded and be null and void and of
no force and effect upon the commencement by any holder of Material Indebtedness
of the Company or any Subsidiary of any action exercising rights with respect to
collateral or rights to accelerate arising from any default or event of default
under any agreement or instrument evidencing or governing Material Indebtedness
of the Company or any Subsidiary.

          C. The waivers set forth in Sections 2A and 2B (the “Waiver”) shall be
limited precisely as written and relate solely to the noncompliance or temporary
noncompliance, as the case may be, by the Company with the provisions of the
Credit Agreement in the manner and to the extent described above, and nothing in
this Waiver shall be deemed to:

     1. constitute a waiver of compliance by the Company with respect to
(i) Section 5.04 of the Credit Agreement in any other instance or (ii) any other
term, provision or condition of the Credit Agreement or any other instrument or
agreement referred to therein; or

     2. prejudice any right or remedy that Administrative Agent or any Lender
may now have (except to the extent such right or remedy was based upon existing
defaults that will not exist after giving effect to this Waiver) or may have in
the future under or in connection with the Credit Agreement or any other
instrument or agreement referred to therein.

5



--------------------------------------------------------------------------------



 



          D. Except as expressly set forth herein, the terms, provisions and
conditions of the Credit Agreement shall remain in full force and effect and in
all other respects are hereby ratified and confirmed.

Section 3. CONDITIONS TO EFFECTIVENESS FOR WAIVER AND AMENDMENT

          Sections 1 and 2 of this Third Amendment shall become effective only
upon satisfaction of all of the following conditions precedent (the date of such
satisfaction being referred to herein as the “Third Amendment Effective Date”):

          A. On the Third Amendment Effective Date, (a) after giving effect to
Sections 1 and 2 hereof, the representations and warranties contained in
Section 4 hereof and in Article III of the Credit Agreement shall be true and
correct as of such date, as though made on and as of such date; (b) after giving
effect to Sections 1 and 2 hereof, no Default or Event of Default shall then
exist; and (c) the Company shall deliver to the Administrative Agent a
certificate signed by a Responsible Officer of Company confirming the foregoing;

          B. On or prior to the Third Amendment Effective Date, the Company
shall deliver to the Lenders (or to the Administrative Agent for the Lenders)
copies of this Third Amendment executed by each Loan Party;

          C. On or prior to the Third Amendment Effective Date, the Required
Lenders shall have executed the Consent; and

          D. The Administrative Agent shall have received payment, for the
account of each Lender that executes this Third Amendment on or before 5:00 p.m.
Eastern Standard Time on March 15, 2005, of an amendment fee equal to 0.02% of
the sum of such Lender’s Revolving Credit Commitment and the principal amount of
Term Loans held by such Lender on the Third Amendment Effective Date.

Section 4. REPRESENTATIONS AND WARRANTIES

          In order to induce the Lenders to enter into this Third Amendment,
after giving effect to Sections 1 and 2 hereof, the Company represents and
warrants to each Lender that the following statements are true, correct and
complete on and as of the Third Amendment Effective Date:

          A. Organization; Powers. The Company and each of the Subsidiaries (i)
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted and (c) is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where any such failure, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (ii) in the
case of the Company and each Subsidiary that is a party hereto, has the power
and authority to execute, deliver and perform its obligations under the Credit
Agreement as amended by this Third Amendment (the “Amended Agreement”).

          B. Authorization. The Third Amendment (i) has been duly authorized by
all requisite corporate, and, if required, stockholder, action on the part of
the Company and each

6



--------------------------------------------------------------------------------



 



Subsidiary that is a party hereto and (ii) will not (a) violate (1) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of the Company or
any Subsidiary, (2) any order of any Governmental Authority or (3) any provision
of any indenture, agreement or other instrument to which the Company or any
Subsidiary is a party or by which any of them or any of their property is or may
be bound, (b) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, agreement or other instrument or (c) result
in the creation or imposition of any Lien upon or with respect to any property
or assets now owned or hereafter acquired by the Company or any Subsidiary
(other than any Lien created under the First Amended and Restated Security
Documents).

          C. Enforceability. This Third Amendment has been duly executed and
delivered by each Loan Party which is a party hereto, and this Third Amendment
and the Amended Agreement constitute a legal, valid and binding obligation of
each such Loan Party enforceable against each such Loan Party in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

          D. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery of this Third
Amendment, and the performance by the Company of the Amended Agreement.

          E. Incorporation of Representations and Warranties from Credit
Agreement. The representations and warranties contained in Article III of the
Credit Agreement are incorporated herein by this reference and are and will be
true, correct and complete in all material respects on and as of the Third
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

          F. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Third
Amendment that would constitute a Default or an Event of Default.

Section 5. MISCELLANEOUS

          A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

     1. On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “First Amended and Restated Credit Agreement”,
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Amended Agreement.

7



--------------------------------------------------------------------------------



 



     2. Except as specifically amended by this Third Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

     3. The execution, delivery and performance of this Third Amendment shall
not, except as expressly provided in Section 2, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under, the Credit Agreement or any of the
other Loan Documents.

          B. Fees and Expenses. The Company acknowledges that all costs, fees
and expenses as described in Section 9.05 of the Credit Agreement incurred by
the Administrative Agent and its counsel with respect to this Third Amendment
and the documents and transactions contemplated hereby shall be for the account
of the Company.

          C. Delivery of Financial Statements. The Company hereby agrees to
provide within 100 days after the end of the fiscal year ending December 31,
2004, its unaudited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Company and its consolidated Subsidiaries as of the close of the fiscal year
ending 2004 and the results of its operations and the operations of such
Subsidiaries during such year, and a certificate of a Financial Officer opining
on or certifying such statements and certifying that no Event of Default or
Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, and, setting forth the Company’s
calculation of Excess Cash Flow.

          D. Headings. Section and subsection headings in this Third Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Third Amendment for any other purpose or be given any substantive
effect.

          E. Applicable Law. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

          F. Counterparts. This Third Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

Section 6. ACKNOWLEDGEMENT AND CONSENT BY CREDIT SUPPORT PARTIES

          A. Each of the Guarantors is a party to the First Amended and Restated
Guarantee Agreement and certain of the First Amended and Restated Security
Documents. The Guarantors are collectively referred to herein as the “Credit
Support Parties,” and the First Amended and Restated Guarantee Agreement and the
First Amended and Restated Security Documents are collectively referred to
herein as the “Credit Support Documents.”

8



--------------------------------------------------------------------------------



 



          B. Each Credit Support Party hereby acknowledges that it has read this
Third Amendment and consents to the terms thereof, and hereby confirms and
agrees that, notwithstanding the effectiveness of this Third Amendment, the
obligations of each Guarantor under each Credit Support Document to which it is
a party or otherwise bound shall not be impaired or affected and each Credit
Support Document is, and shall continue to be, in full force and effect and is
hereby confirmed and ratified in all respects. Each Guarantor further agrees
that nothing in the Credit Agreement, this Third Amendment or any other Loan
Document shall be deemed to require the consent of such Guarantor to any future
amendment to the Credit Agreement.

[Remainder of page intentionally left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

                  FLOWSERVE CORPORATION, as the Company
 
                By   /s/ John M. Nanos          

      Name:   John M. Nanos

      Title:   Assistant Secretary

                  FLOWSERVE FRANCE SAS, societe par actions simplifiee organized
under the laws of France, as the Subsidiary Borrower
 
                By   /s/ John M. Nanos          

      Name:   John M. Nanos

      Title:   Director

                  FLOWSERVE US INC.     FLOWSERVE INTERNATIONAL, INC.    
FLOWSERVE MANAGEMENT COMPANY     BW/IP-NEW MEXICO, INC.     FLOWSERVE
INTERNATIONAL, LLC     INGERSOLL-DRESSER PUMP COMPANY     FLOWSERVE HOLDINGS,
INC.     (for purposes of Section 6 only) as Credit Support Parties
 
                By   /s/ John M. Nanos          

      Name:   John M. Nanos

      Title:   Vice President

S-1



--------------------------------------------------------------------------------



 



                  FLOWSERVE FINANCE B.V., (for purposes of Section 6 only) as a
Credit Support Party
 
                By   /s/ John M . Nanos          

      Name:   John M. Nanos

      Title:   Managing Director
 
                By   /s/ Adrianus H.G.M. Witters          

      Name:   Adrianus H.G.M. Witters

      Title:   Managing Director

                  FLOWSERVE INTERNATIONAL LIMITED, (for purposes of Section 6
only) as Credit Support Party
 
                By   /s/ John M. Nanos          

      Name:   John M. Nanos

      Title:   Director

S-2



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., individually and as the Administrative
Agent, the Collateral Agent and the Swingline Lender
 
                By   /s/ John Pocalyko          

      Name:   John Pocalyko

      Title:   Senior Vice President

S-3



--------------------------------------------------------------------------------



 



EXHIBIT A

CONSENT OF LENDER

     This Consent of Lender is delivered by the undersigned Lender with
reference to that certain First Amended and Restated Credit Agreement dated as
of May 2, 2002, as amended, among Flowserve Corporation, a New York corporation,
Flowserve France SAS, societe par actions simplifiee organized under the laws of
France, as the Subsidiary Borrower, the Lenders from time to time party thereto
(the “Lenders”), Bank of America, N.A., as Administrative Agent, Swingline
Lender and Collateral Agent, and Credit Suisse First Boston, as Syndication
Agent. The undersigned Lender hereby consents to the Limited Waiver and Third
Amendment to First Amended and Restated Credit Agreement dated as of ___, 2005.

                    [Name of Lender]

 
       

  By:    

       

  Name:    

       

  Title:    

       

 